DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Schleicher (Reg. No. 74,088) on 01 March 2022.

The application has been amended as follows: 

The Claims:
5. (Currently Amended) The system of claim 1, wherein a relative motion between the sample location of the sample mount and the at least two coded x-ray beams is substantially limited to a motion 



16. (Currently Amended) The method of claim 15, wherein the coded x-ray source includes an x-ray source and a coded aperture, and the step a) includes transmitting an x- ray energy from the x-ray source through [[a]] the coded aperture to generate the at least two coded x- ray beams.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-14, Shefsky (U. S. Patent No. 7,623,614 B2) disclosed a system that comprises: 
an x-ray source (410) that, in use, produces an x-ray energy; 
a first coded aperture (422) positioned to receive the x-ray energy, the first coded aperture, in use, produces at least two coded x-ray beams (420) from the x-ray energy; 
a sample mount having a sample location positioned to allow the at least two coded x-ray beams to pass through the sample location, the sample mount configured to retain a sample (450) at the sample location; and
455) comprising a plurality of x-ray detector pixels, the plurality of x- ray detector pixels positioned to receive transmission signals and scatter signals. 
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a second coded aperture positioned to receive the at least two coded x-ray beams, the second coded aperture, in use, isolates transmission signals and scatter signals from each of the at least two coded x-ray beams;
a processor in direct or indirect electronic communication with the x-ray source, the first coded aperture, the second coded aperture, and the x-ray detector array; and 
a memory having stored thereon a tissue identification algorithm and instructions that, when executed by the processor, cause the processor to: 
direct the x-ray source to emit the x-ray energy; 
direct the first coded aperture to produce the at least two coded x-ray beams from the x- ray energy; 
record a relative position of the sample location; 
direct the second coded aperture and the x-ray detector array to acquire transmission data and diffraction data for each of the at least two coded x-ray beams; 
determine one or more properties of a tissue sample positioned within the sample location of the sample mount using the tissue identification algorithm and the transmission data and/or the diffraction data; and 


With respect to claims 15-20, Shefsky (U. S. Patent No. 7,623,614 B2) disclosed a method that comprises: 
a) transmitting at least two coded x-ray beams (420) from a coded x-ray source (410) into a sample (450); 
b) receiving (455) transmission signals corresponding to each of the at least two coded x-ray beams; and
c) receiving (455) scatter signals corresponding to each of the at least two coded x-ray beams.
However, the prior art failed to disclose or fairly suggested that the method further comprises:
d) determining, using a computer-executed tissue identification algorithm, one or more tissue properties based on the transmission signals and/or the scatter signals; and 
e) generate a report including the one or more tissue properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 14 December 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claims 8-10 have been fully considered.  The objection of claims 8-10 has been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claims 9 and 10 have been fully considered.  The objections of claims 9 and 10 have been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claims 19 and 20 have been fully considered.  The objection of claims 19 and 20 has been withdrawn.
Applicant’s amendments filed 14 December 2021 with respect to claims 5-10 have been fully considered.  The rejection of claims 5-10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ergler et al. (U. S. Patent No. 10,869,641 B2) disclosed manufacturing a collimator element.
Hesselink et al. (U. S. Patent No. 10,859,517 B2) disclosed an X-ray differential phase-contrast imaging system comprising a single X-ray grating.
Melman et al. (U. S. Patent No. 10,327,717 B2) disclosed an X-ray reduction system.
Melman et al. (U. S. Patent No. 9,931,087 B2) disclosed an X-ray deduction system.
Melman et al. (U. S. Patent No. 9,820,709 B2) disclosed an X-ray reduction system.
Yun et al. (U. S. Patent No. 9,719,947 B2) disclosed an X-ray interferometric imaging system.
Lanza et al. (U. S. Patent No. 6,737,652 B2) disclosed coded-aperture imaging.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884